
	

113 HR 4784 IH: End Purchase of Firearms by Dangerous Individuals Act of 2014
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4784
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Cicilline (for himself, Mr. Grijalva, Ms. Clarke of New York, and Mr. Rangel) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To incentivize State reporting systems that allow mental health professionals to submit information
			 on certain individuals deemed dangerous for purposes of prohibiting
			 firearm possession by such individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the End Purchase of Firearms by Dangerous Individuals Act of 2014.
		2.State reporting systems
			(a)State reporting systems as condition of receiving full Edward Byrne Memorial Justice Assistance
			 Grants amounts
				(1)In generalFor each fiscal year beginning with fiscal year 2018, a State shall—
					(A)establish a reporting system, in accordance with guidelines provided pursuant to section 4(a),
			 through which mental health professionals may report to appropriate State
			 entities—
						(i)in accordance with paragraph (2), information described in such paragraph with respect to
			 individuals described in such paragraph;
						(ii)in accordance with paragraph (3), information described in such paragraph with respect to
			 individuals described in such paragraph; and
						(iii)in accordance with paragraph (4), information described in such paragraph with respect to
			 individuals described in such paragraph;
						(B)establish under State law a process, in accordance with the guidelines provided pursuant to section
			 4(b), relating to temporarily committing individuals involuntarily to, or
			 holding individuals involuntarily at, mental health facilities;
					(C)from the information collected by the State pursuant to subparagraph (A), make electronically
			 available to the Attorney General records relevant to a determination of
			 whether a person is disqualified from possessing or receiving a firearm
			 under subsection (g)(4) of section 922 of title 18, United States Code, or
			 applicable State law;
					(D)upon notification under a subsequent paragraph of this section or subparagraph (G), or otherwise as
			 specified under such paragraph or subparagraph, that the basis under which
			 a record was made available under subparagraph (A) does not apply, or no
			 longer applies, shall, as soon as practicable—
						(i)update, correct, modify, or remove, as applicable, the record from any database that the Federal or
			 State government maintains and makes available to the National Instant
			 Criminal Background Check System, consistent with the rules pertaining to
			 that database; and
						(ii)notify the Attorney General that such basis no longer applies so that the record system in which
			 the record is maintained is kept up to date;
						(E)ensure that the information submitted to the reporting system pursuant to this subsection—
						(i)with respect to an individual described in paragraph (3), is removed from such system on the date
			 described in the second sentence of such paragraph; and
						(ii)with respect to an individual described in paragraph (4), is removed from such system on the date
			 described in the second sentence of such paragraph;
						(F)ensure that the reporting system established under subparagraph (A) includes an appeals process
			 comparable to such a process applied with respect to the National Instant
			 Criminal Background Check System, including with respect to procedures for
			 notifications of individuals with respect to whom information is submitted
			 to the reporting system and an opportunity to review and appeal such
			 submission; and
					(G)
						(i)ensure that any individual who—
							(I)is disqualified from possessing or receiving a firearm under subsection (g)(4) of section 922, of
			 title United States Code, or applicable State law pursuant to information
			 reported through the reporting system established under subparagraph (A);
			 and
							(II)at the time of inclusion of such information in such reporting system is under 18 years of age;is evaluated by a mental health professional by not later than the date the individual is 21 years
			 of age in order to determine if such individual should remain so
			 disqualified; and(ii)upon determination that such individual should not remain so disqualified, notify the appropriate
			 State entity that the information so reported no longer applies for
			 inclusion in the reporting system or any database or record described in
			 subparagraph (D).
						(2)Individuals Temporarily Committed on a Voluntary BasisFor purposes of subsection (a)(1)(A)(i), in the case of an individual who is committed on a
			 voluntary basis to a mental institution (as defined for purposes of
			 section 922(g)(4) of title 18, United States Code) in a State, the mental
			 health professional who is primarily responsible for the individual’s
			 treatment at such institution—
					(A)may report to the reporting system established by the State under paragraph (1)(A) information with
			 respect to such individual that is sufficient for inclusion in the
			 National Instant Criminal Background Check System and consistent with
			 Federal and State privacy laws if such mental health professional
			 determines, in accordance with the guidelines provided pursuant to section
			 4(a) and with section 5(c), such individual is a danger to the individual
			 or to others; and
					(B)upon discharge of such individual from such institution, shall notify the appropriate State entity
			 that the information submitted under subparagraph (A) no longer applies
			 for inclusion in the reporting system established under paragraph (1)(A)
			 or any database or record described in paragraph (1)(D).
					(3)Individuals temporarily committed or held on an involuntary basisFor purposes of subsection (a)(1)(A)(ii), in the case of an individual who is temporarily committed
			 or held on an involuntary basis, in accordance with a process described in
			 paragraph (1)(B), to a mental institution (as defined for purposes of
			 section 922(g)(4) of title 18, United States Code) in a State, the mental
			 health professional who is primarily responsible for the individual’s
			 treatment at such institution may report to the reporting system
			 established by the State under paragraph (1)(A), as soon as is practicable
			 after the date the individual is released from such institution,
			 information with respect to such individual that is sufficient for
			 inclusion in the National Instant Criminal Background Check System and
			 consistent with Federal and State privacy laws if such mental health
			 professional determines, in accordance with the guidelines provided
			 pursuant to section 4(a) and with section 5(c), such individual is a
			 danger to the individual or to others. On the date that is 5 years after
			 the date of such release, for purposes of subsections (a)(1)(D) and
			 (b)(1), the appropriate State entity and the Attorney General shall be
			 deemed to have been notified that the information submitted under the
			 previous sentence no longer applies for inclusion in the reporting system
			 established under paragraph (1)(A) or any database or record described in
			 paragraph (1)(D).
				(4)Individuals making specific threat to mental health professionalFor purposes of subsection (a)(1)(A)(iii), in the case of an individual who communicates to a
			 mental health professional a serious threat, as determined by the
			 professional in accordance with the guidance provided pursuant to section
			 4(a), of physical violence against another individual who is reasonably
			 identifiable, the mental health professional may report to the reporting
			 system established by the State under paragraph (1)(A), as soon as is
			 practicable after the date of such communication, information with respect
			 to such individual that is sufficient for inclusion in the National
			 Instant Criminal Background Check System and consistent with Federal and
			 State privacy laws. On the date that is 6 months after the date of such
			 report, for purposes of subsections (a)(1)(D) and (b)(1), the appropriate
			 State entity and the Attorney General shall be deemed to have been
			 notified that the information submitted under the previous sentence no
			 longer applies for inclusion in the reporting system established under
			 paragraph (1)(A) or any database or record described in paragraph (1)(D).
				(b)National Instant Criminal Background Check System updates required
				(1)In generalThe Attorney General upon receiving notice pursuant to subsection (a)(1)(D) shall ensure that the
			 record in the National Instant Criminal Background Check System is
			 updated, corrected, modified, or removed within 30 days of receipt.
				(2)Specific information removed from recordThe Attorney General shall ensure that the information submitted to the National Instant Criminal
			 Background Check System pursuant to subsection (a)—
					(A)with respect to an individual described in paragraph (3) of subsection (a), is removed from such
			 system on the date described in the second sentence of such paragraph; and
					(B)with respect to an individual described in paragraph (4) of subsection (a), is removed from such
			 system on the date described in the second sentence of such paragraph.
					(c)Enforcement
				(1)Attorney general report
					(A)In generalNot later than January 31 of each year, the Attorney General shall submit to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report on the progress of the States in implementing and
			 maintaining the reporting system described in subparagraph (A) of
			 subsection (a)(1) and process described in subparagraph (B) of such
			 subsection, and in providing that information pursuant to the requirements
			 of subparagraphs (C) and (D) of such subsection.
					(B)Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice, such funds as may be
			 necessary to carry out subparagraph (A).
					(2)Penalties
					(A)Discretionary reduction
						(i)For each year during the 2-year period beginning 3 years after the date of enactment of this Act,
			 the Attorney General may withhold not more than 3 percent of the amount
			 that would otherwise be allocated to a State for such year under section
			 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3755) if the State is not in compliance with each requirement under
			 subsection (a)(1) with respect to such year.
						(ii)For each year during the 5-year period after the expiration of the period referred to in clause
			 (i), the Attorney General may withhold not more than 4 percent of the
			 amount that would otherwise be allocated to a State for such year under
			 section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3755) if the State is not in compliance with each requirement under
			 subsection (a)(1) with respect to such year.
						(B)Mandatory reductionFor each year after the expiration of the periods referred to in subparagraph (A), the Attorney
			 General shall withhold 5 percent of the amount that would otherwise be
			 allocated to a State for such year under section 505 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3755), if the State is not
			 in compliance with each requirement under subsection (a)(1) with respect
			 to such year.
					(C)Waiver by Attorney GeneralThe Attorney General may waive the applicability of subparagraph (B) to a State with respect to the
			 requirements described in subparagraphs (A), (B), and (C) of subsection
			 (a)(1) if the State provides substantial evidence, as determined by the
			 Attorney General, that the State is making a reasonable effort to comply
			 with such requirements.
					(3)ReallocationAny funds that are not allocated under section 505 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3755) to a State pursuant to paragraph (2) because
			 of the failure of the State to comply with the requirements of subsection
			 (a)(1) shall be reallocated under such section to States that meet such
			 requirements.
				3.Additional Firearms Prohibitions to Federal NICS System Based on State Reporting SystemsSection 992 of title 18, United States Code, is amended—
			(1)in subsection (d)—
				(A)by amending paragraph (4) to read as follows:
					
						(4)has been—
							(A)adjudicated as a mental defective; or
							(B)committed to any mental institution, and—
								(i)in the case of a voluntary commitment—
									(I)has been determined by a mental health professional, in accordance with section 5(c) of the End
			 Purchase of Firearms by Dangerous Individuals Act of 2014, to present a
			 danger to others; and
									(II)is serving a period of commitment at such institution;
									(ii)in the case of a temporary involuntary commitment or hold through a process established pursuant to
			 section 2(a)(1)(B) of the End Purchase of Firearms by Dangerous
			 Individuals Act of 2014—
									(I)has been determined by a mental health professional, in accordance with section 5(c) of the End
			 Purchase of Firearms by Dangerous Individuals Act of 2014, to present a
			 danger to others; and
									(II)is serving a period of commitment at such institution, or has been released from such institution
			 for a period of less than 5 years; or
									(iii)in the case of a formal commitment by a court, board, commission, or other lawful authority, is
			 serving a period of commitment at such institution, or has been released
			 from such institution;;
				(B)in paragraph (8), by striking or at the end;
				(C)in paragraph (9), by striking the period at the end and inserting ; or; and
				(D)by inserting after paragraph (9), the following new paragraph:
					
						(10)during the prior 6-month period, has communicated to a mental health professional a serious threat
			 to commit an act of physical violence against another identifiable person.; and
				(2)in subsection (g)—
				(A)by amending paragraph (4) to read as follows:
					
						(4)who has been—
							(A)adjudicated as a mental defective; or
							(B)committed to any mental institution, and—
								(i)in the case of a voluntary commitment—
									(I)has been determined by a mental health professional, in accordance with section 5(c) of the End
			 Purchase of Firearms by Dangerous Individuals Act of 2014, to present a
			 danger to others; and
									(II)is serving a period of commitment at such institution;
									(ii)in the case of a temporary involuntary commitment or hold through a process established pursuant to
			 section 2(a)(1)(B) of the End Purchase of Firearms by Dangerous
			 Individuals Act of 2014—
									(I)has been determined by a mental health professional, in accordance with section 5(c) of the End
			 Purchase of Firearms by Dangerous Individuals Act of 2014, to present a
			 danger to others; and
									(II)is serving a period of commitment at such institution, or has been released from such institution
			 for a period of less than 5 years; or
									(iii)in the case of a formal commitment by a court, board, commission, or other lawful authority, is
			 serving a period of commitment at such institution, or has been released
			 from such institution;;
				(B)in paragraph (8), by striking or at the end;
				(C)in paragraph (9), by striking the comma at the end and inserting ; or; and
				(D)by inserting after paragraph (9), the following new paragraph:
					
						(10)who has communicated to a mental health professional a serious threat to commit an act of physical
			 violence against another identifiable person, for a period of 6 months
			 after making such a threat,.
				4.Guidelines
			(a)General guidelines for State reporting systemsNot later than 16 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall, pursuant to rulemaking and in accordance with
			 subsection (d), establish guidelines for States and mental health
			 professionals, with respect to establishing reporting systems under
			 section 2(a)(1)—
				(1)to ensure determinations described in paragraphs (2) and (3) of section 2(a) of dangerousness and
			 determinations described in section 2(a)(4) of serious threat for purposes
			 of reporting information under section 2(a)(1) are administered properly;
				(2)to ensure that only individuals qualified to make such determinations are permitted to do so;
				(3)to ensure an individual has recourse at any point during the detention of such individual at a
			 mental health institution on the basis of a voluntary or involuntary
			 commitment to contest the legality of such commitment or determination of
			 dangerousness by means of a “habeas corpus” or writ hearing;
				(4)to ensure all reporting to law enforcement officials, State-based databases, and National Instant
			 Criminal Background Check System are compliant with applicable Federal and
			 State privacy and security protections and standards;
				(5)to recommend the process by which qualified professionals should assess an individual to determine
			 dangerousness for purposes described in section 2; and
				(6)for any other purpose deemed necessary by the Secretary.
				(b)Temporary involuntary commitment or hold process guidelinesNot later than 16 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall, pursuant to rulemaking and in accordance with
			 subsection (d), establish guidelines for States to establish a process for
			 temporarily committing or holding individuals on an involuntary basis to
			 mental health institutions. Such guidelines shall address at least the
			 following:
				(1)Due ProcessGuidelines to ensure any determination that an individual shall be temporarily involuntarily
			 committed or held is assessed by more than one qualified mental health
			 professional.
				(2)Qualified professionalsGuidelines to determine which mental health professionals are qualified to handle the
			 responsibilities provided such professionals under section 2.
				(3)Recommendations in Assessing PatientsGuidelines recommending the process by which qualified professionals should assess an individual to
			 determine dangerousness for purposes described in section 2.
				(4)Treatments
					(A)In generalGuidelines for how any individual designated to be temporarily involuntary committed or held and
			 who is receiving medication as a result of the mental illness of such
			 individual must be advised about the probable effects and possible side
			 effects of the medication.
					(B)Information on medicationGuidelines for requiring the following information related to medications to be given to such an
			 individual:
						(i)The nature of the mental illness or behavior that is the reason the medication is being given or
			 recommended.
						(ii)The likelihood of such mental illness or behavior improving or not improving without the
			 medication.
						(iii)Reasonable alternative treatments available.
						(iv)The name and type, frequency amount, and method of dispensing the medication, and the probable
			 length of time the medication will be taken.
						(5)AssessmentGuidelines related to the process of assessing an individual for a temporary involuntary commitment
			 or hold, which shall incorporate the following requirements:
					(A)Face to FacePrior to admitting an individual to a mental health facility pursuant to such commitment, the
			 qualified mental health professional in charge of the facility or designee
			 of such professional shall assess the individual with a face to face
			 assessment to determine the appropriateness of the temporary involuntary
			 detention or hold.
					(B)Verification from Second ProfessionalA second mental health professional shall independently verify the appropriateness of the temporary
			 involuntary detention or hold.
					(6)AdvisementGuidelines related to advising such an individual orally and in written form during the following
			 steps in the process of the individual being temporarily involuntarily
			 committed or held:
					(A)TransportAfter an initial detention by a qualified professional (as defined by the State) to transport a
			 patient to a facility, an oral advisement containing critical information
			 as determined by the Secretary must be given to the individual being
			 transported to a facility for an assessment.
					(B)Upon AdmissionUpon admission, after a determination of dangerousness by a qualified professional, an oral
			 advisement by a mental health professional containing critical information
			 as determined by the Secretary must be given to the individual.
					(7)Additional guidelinesAny other guidelines deemed necessary by the Secretary for purposes of this Act.
				(c)Certification processThe Secretary of Health and Human Services shall establish a process for certifying that States are
			 in compliance with the guidelines described in subsections (a) and (b) for
			 purposes of establishing the compliance of such States under section 2(c).
			(d)Consultation with stakeholdersIn establishing guidelines described in paragraphs (1), (2), and (5) of subsection (a) and
			 paragraphs (2), (3), (4), and (5) of subsection (b), the Secretary of
			 Health and Human Services shall consult with relevant mental health
			 professional organizations and stakeholders, such as the American
			 Psychological Association and the American Psychiatric Association.
			5.Miscellaneous
			(a)Individuals temporarily involuntarily committed or held To be treated as distinct from others who
			 are involuntarily committedFor purposes of the National Instant Criminal Background Check System, the provisions of this Act,
			 and section 922 of title 18, United States Code, individuals who are
			 temporarily involuntarily committed or held under a State-level process
			 with respect to which the State has been certified under section 4(c)
			 shall be treated as a separate and distinct population from individuals
			 who are involuntarily committed through a judicial process.
			(b)Limiting liability for mental health professionalsAny mental health professional who does not report under a reporting system established under
			 section 2(a)(1), in accordance with guidelines established under section
			 4(a), information described in paragraph (2), (3), or (4) of section 2(a),
			 with respect to an individual described in such respective paragraph,
			 shall not be held liable in any civil action in State or Federal court for
			 any damages resulting from such failure to report such information.
			(c)Determination of dangerousnessFor purposes of this Act, a determination of dangerousness, with respect to an individual, shall be
			 predicated on the presence of either—
				(1)a substantial risk of physical harm to the individual as manifested by evidence of, threats of, or
			 attempts at, suicide or serious bodily harm; or
				(2)a substantial risk of physical harm to another individual as manifested by evidence of homicidal or
			 other violent behavior or evidence that such other individual is placed in
			 reasonable fear of violent behavior and physical harm to such other
			 individual.
				(d)Study on existing State statutes
				(1)StudyThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall enter into an agreement with the Institute of Medicine (or if the Institute declines to
			 enter into such an agreement, another appropriate entity) to conduct a
			 comprehensive study on State statutes, enacted before the date of the
			 enactment of this Act, that require mental health professionals to
			 directly report certain individuals into State firearm prohibition
			 databases.
				(2)ConsiderationsThe study under paragraph (1) shall include consideration of the following:
					(A)How the State statutes described in such paragraph impact the quality of care provided by mental
			 health professionals to patients.
					(B)How such State statutes impact a patient’s decision to access mental health treatment.
					(C)The effectiveness of such State statutes as interventions for preventing firearm-related violence.
					(D)Any other relevant considerations, as determined by the Institute of Medicine (or, if applicable,
			 the other appropriate entity described in paragraph (1)).
					(3)ReportThe Secretary shall ensure that, not later than 12 months after the date of enactment of this Act—
					(A)the study under subparagraph (1) is completed; and
					(B)a report on the finding and conclusions of such study is submitted to the Congress.
					(e)Amending references from persons adjudicated as a mental defective to ineligible due to
			 disqualifying mental status
				(1)In general
					(A)Section 175b(d)(2)(F) of title 18, United States Code, is amended by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status.
					(B)Section 842 of title 18, United States Code, is amended—
						(i)in subsection (d)(6), by striking adjudicated a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status; and
						(ii)in subsection (i)(4), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status.
						(C)Section 922 of title 18, United States Code, is amended—
						(i)in subsection (d)(4), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status;
						(ii)in subsection (g)(4), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status; and
						(iii)in subsection (s)(3)(B)(iv), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status.
						(D)The NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended—
						(i)in section 3(2), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status;
						(ii)in section 101—
							(I)in subsection (b)(2)(C)(ii), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status;
							(II)in subsection (c)(1)(C), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status;
							(III)in subsection (c)(3), in the matter preceding subparagraph (A), by striking adjudicate a person as a mental defective, and inserting adjudicate a person as ineligible due to disqualifying mental status; and
							(IV)in subsection (c)(3)(A), by striking adjudicate the person as a mental defective, and inserting adjudicate the person as ineligible due to disqualifying mental status; and
							(iii)in section 102—
							(I)in subsection (b)(1)(C)(iv), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status; and
							(II)in subsection (c)(3), by striking adjudicated as a mental defective, and inserting adjudicated as ineligible due to disqualifying mental status.
							(2)ReferencesFor purposes of each provision amended by paragraph (1), a reference to a person adjudicated as
			 ineligible due to disqualifying mental status shall be considered to refer
			 to a person adjudicated as a mental defective, as defined for that
			 provision on the day before the date of enactment of this Act.
				(3)RegulationsFor purposes of regulations issued to carry out a provision amended by paragraph (1)—
					(A)before the regulations are amended to carry out this subsection a reference in the regulations to a
			 person adjudicated as a mental defective shall be considered to be a
			 reference to a person adjudicated as ineligible due to disqualifying
			 mental status; and
					(B)in amending the regulations to carry out this subsection, a Federal agency shall ensure that the
			 regulations clearly state that persons adjudicated as ineligible due to
			 disqualifying mental status were formerly termed persons adjudicated as a
			 mental defective.
					(4)Rule of constructionNothing in this subsection shall be construed to alter or otherwise affect the definition of
			 persons previously termed adjudicated as a mental defective under provisions amended by paragraph (1).
				
